DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the pu9blic before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Singla et al. US 2012/0008943 A1 (hereinafter Singla).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singla in view of Keyworth et al. US 2007/0242953 A1 (hereinafter Keyworth).
Regarding Claim 2, Singla teaches the optical adapter of claim 1.
Singla does not explicitly teach a set of optical filters or mirrors corresponding to each of the server ports, wherein the controller is further configured to perform: controlling each of the optical filters or mirrors to direct optical signals. However, Singla does teach a Wavelength Selective Switch (WSS) corresponding to each of the server ports (WSS 124 connected to each port of TOR 120, Fig. 2), wherein the controller is further configured to perform: controlling the WSS to direct optical signals (Par. 34; Par. 37-72; Fig. 3). Additionally, Keyworth teaches that a wavelength selective switch (WSS) typically includes a micro-electro-mechanical (MEMS) array of tilting mirrors which can be used to steer each of the demultiplexed beams to one of several positions corresponding to a desired output port (Par. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Singla to include a set of optical filters or mirrors corresponding to each of the server ports, wherein the controller is further configured to perform: controlling each of the optical filters or mirrors to direct optical signals, because Singla does teach a Wavelength Selective Switch (WSS) corresponding to each of the server ports, wherein the controller is further configured to perform: controlling the WSS to direct optical signals, and because a wavelength selective switch (WSS) typically includes a micro-electro-mechanical (MEMS) array of tilting mirrors which can be used to steer each of the demultiplexed beams to one of several positions corresponding to a desired output port.

Allowable Subject Matter
Claims 7-20 allowed.

Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 7, Singla teaches a method for wavelengths as a service in a communication network, the method comprising: broadcasting, by a switch (optical switch matrix 102, Fig. 1-3) from a switch port (ports of optical switch matrix 102, Fig. 1-3) to a plurality of server ports (ports of TOR switch for servers, Fig. 1-3; Par. 10-21; Par. 30-66) connected to an optical adapter (110, Fig. 1-3), establishing communication channels with the servers (communication channels are established between OSM 102 and servers, Fig. 1-3; Par. 10-21; Par. 30-66); and assigning, by a controller of the switch (manager 200, Fig. 3), one or more wavelengths to one of the servers (each ToR port is assigned a wavelength via manager 200, Par. 29; Par. 40; Par. 56-57; Par. 64; Par. 66-67; Par. 72; Par. 77-81; Fig. 7).
Plotnick et al. US 2010/0315972 A1 (hereinafter Plotnik) teaches broadcasting, by a management device, a discovery packet (the management station 110 will discover the various agent devices 120 connected to the network 102 by initially broadcasting a multicast discovery 
However, neither Singla nor Plotnik teaches or suggests broadcasting such discovery packets by a switch similar to the switch taught by Singla, transmitting, through the switch port, a command packet to each of the one or more first servers based on the unique identifiers of the one or more first servers, wherein the command packet indicates to the one or more first servers to ignore a subsequent discovery packet; and re-broadcasting the discovery packet via the optical adapter. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Singla or Plotnik to include such features in view of any of the cited prior art references of record.

The same reasoning also applies to Independent Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, Singla as modified by Keyworth teaches optical adapter of claim 2, further comprising: a first multiplexer (Singla, mux 122, Fig. 2), wherein the first multiplexer is 
Singla does not teach the first multiplexer coupled between the optical filters or mirrors and the first optical cable, wherein the first optical multiplexer receives the signals from the one or more server ports via the optical filters or mirrors. Additionally, it would not have been obvious to one of ordinary skill in the art to include such features, because Singla specifies that, “the optical fiber from the "send" transceivers from each of the 32 ports at a ToR 120 is connected to an optical multiplexer 122. Each port is associated with a wavelength, unique across ports at the ToR 120, in order to exploit wavelength division multiplexing (WDM). This allows data from different ports to be multiplexed into one fiber without contention. This fiber is then connected to a 1.times.4 Wavelength Selective Switch (WSS) 124. The WSS 124 is typically an optical component, consisting of one common port and wavelength ports. It partitions the set of wavelengths coming in through the common port among the wavelength ports and the mapping is runtime-configurable (in a few milliseconds). The WSS 124 can split the set of 32 wavelengths it sees into four groups, each group being transmitted out on its own fiber. This fiber is connected to the MEMS optical switch 102 through a circulator 126 to enable bidirectional traffic through it” (Par. 34). Thus, modifying Singla such that the first multiplexer is positioned between WSS 124 (i.e. the optical filters or mirrors) and the fiber cables connected to OSM 102 would render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference by preventing Singla from partitioning the wavelengths into four groups for mapping to individual fibers for transmission to multiple ports of the MEMS optical switch 102 enabling bidirectional traffic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. US 2014/0341568 A1; Zhao et al. US 9491526 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DAVID W LAMBERT/Examiner, Art Unit 2636